Citation Nr: 1517881	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  07-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to right knee disability.

3.  Entitlement to service connection for a right hip disability, claimed as secondary to right knee disability.

4.  Entitlement to service connection for a left hip disability, claimed as secondary to right knee disability.

5.  Entitlement to service connection for a right ankle and foot disability, claimed as secondary to right knee disability.

6.  Entitlement to service connection for a neck disability, claimed as secondary to right knee disability.

7.  Entitlement to service connection for a low back disability, claimed as secondary to right knee disability.

8.  Entitlement to service connection for a separate arthritis disability, claimed as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served in the Michigan Army National Guard, which included a period of active duty for training from May 1962 to November 1962 and a period of active duty from July 1967 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board most recently remanded the case in January 2015 to afford the Veteran an opportunity for a Board hearing, and the case has since been returned to the Board for appellate review.  The relevant history of the appeal and an explanation as to the Veteran's current representation is outlined in that decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain any additional documents pertinent to the matter addressed in this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2015 remand, the Board directed the AOJ to schedule the Veteran for a videoconference hearing for reasons detailed in that decision.  On review, it does not appear that this development was accomplished prior to certification of the appeal to the Board.  Thus, a remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

